DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on September 14, 2022, has been entered.


 Response to Amendment
Applicant’s amendment filed with the RCE has been entered.  Claims 1 and 2 have been amended as requested.  New claims 5-13 have been added.  Thus, the pending claims are 1-13 with claims 3 and 4 being withdrawn as non-elected.  
Said amendment is sufficient to overcome the rejection under 35 USC 112 as set forth in section 6 of the last Office action (Final Rejection mailed June 6, 2022).  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, and 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “individual threads/in2” in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Note the recitation “and individual threads on said backing layer surface” has been deleted from the claim.  Hence, there is no antecedent basis for individual threads per inch squared.  Independent claim 2 is similarly rejected.  Claims 5-13 are also rejected for their dependency upon claims 1 and 2.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 stand rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0089465 issued to Imaizumi in view of US 5,380,574 issued to Katoh et al., EP 1731361 issued to Boldrini, and US 2012/0321877 issued to Whitesell et al., as set forth in section 9 of the last Office action.
Specifically, the Imaizumi reference discloses a floor mat (i.e., reference’s “small carpet”), especially for overlying a carpeted floor (i.e., reference’s “mat”) of an automobile (i.e., applicant’s “vehicle floor mat”), including a carpet body 11 (i.e., applicant’s “upper surface layer that is exposed to vehicle occupants”) and a backing layer of a Raschel warp-knit cut-pile fabric 1 affixed thereto (abstract, sections [0001], [0002], [0008], and [0009], and Figures 1 and 4).  The cut piles (i.e., applicant’s “individual threads” on said backing layer surface) of the Raschel backing interengage with the surface of the carpeted floor (i.e., reference’s “mat”) to provide a non-slip property preventing the floor mat from being displaced (abstract).  The pile yarns of the Raschel fabric may be monofilaments having a preferred fineness of about 100 denier or more (section [0014]).  The cut piles are formed by mechanically cutting each loop pile (i.e., 100% of loops are cut) near the top thereof (abstract, section [0029], and Figure 4).  The body 11 may be adhered to the surface of the Raschel knit fabric with an adhesive agent (section [0016]).  
Imaizumi fails to explicitly teach a pile density or the recited number of individual threads/in2.  However, an approximate pile density can be calculated for Example 1 (section [0029]) of about 160 piles/inch2 (i.e., 4 loop piles per course times 10 course per inch equals 40 loop piles per inch; 40 loop piles per inch times a gauge of 2 stiches per inch equals 80 loop piles per square inch; and each loop pile is cut into two cut piles for 160 cut piles per square inch).  
Thus, Imaizumi teaches the invention of claims 1 and 2 with the exceptions (a) the cut pile Raschel knit backing is for engagement with either a nonwoven or tufted vehicle floor, (b) the recited backing layer thicknesses, (c) the recited fiber deniers, (d) the recited number of individual threads/in2 for claim 2, and (e) the recited static coefficient of friction values. 
Regarding exception (a), while Imaizumi teaches a vehicle floor mat for engagement with a vehicle floor carpet, the reference fails to explicitly teach said vehicle floor carpet is a tufted or nonwoven fabric.  However, applicant’s recitation “for engagement with either a nonwoven or tufted vehicle floor” is descriptive of an intended use of the floor mat.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The Imaizumi floor mat is intended to be employed for engagement with a vehicle floor carpet, wherein said floor mat is capable of engaging with either a tufted or nonwoven vehicle floor carpet.  As such, exception (a) is met by the teachings of Imaizumi.  
In the event the intended use recitation is given patentable weight, it is well known in the art that both tufted and nonwoven pile carpets are suitable for use as vehicle floor coverings.  For example, Katoh discloses a mat or rug, in particular for automobiles, having a backing layer comprised of cut piles which provide the mat or rug with non-slip properties when installed upon a carpeted surface (abstract, col. 1, lines 6-12, col. 1, line 60-col. 2, line 3, and Figure 1).  Katoh teaches “the floor of an automobile is usually covered with a carpet,” wherein said carpet may be a nonwoven fabric (col. 1, lines 15-26) or tufted fabric (col. 8, lines 63-68).  
Additionally, Boldrini discloses a removable car floor mat for inhibiting slippage on a carpeted surface in an automobile or other vehicle (abstract).  The carpeted surface of the vehicle may be a tufted carpet or nonwoven carpet (section [0024]).  
Furthermore, Whitesell discloses a floor mat comprising a pile backing suitable for an accessory floor mat of a motor vehicle, wherein said pile backing provides increased slip/slide frictional resistance between the floor mat and an underlying carpet (abstract and sections [0002] and [0008]).  The underlying carpet comprises woven (e.g., tufted) or nonwoven pile carpet (section [0034]). 
Since vehicle carpets are known to be tufted or nonwoven carpet fabrics, as evidenced by Katoh, Boldrini, and Whitesell, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a tufted or nonwoven vehicle floor carpet for the generic vehicle floor carpet of Imaizumi.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, exception (a) is held to be obvious over the cite prior art.  
Regarding exception (b), while Imaizumi fails to teach the Raschel backing fabric thickness, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an appropriate thickness for the fabric backing depending on the desired quality, cost, and overall weight and thickness for an intended use of the floor mat.  Looking to the prior art for some guidance, Katoh discloses a mat or rug, in particular for automobiles, having a backing layer A comprised of cut piles (b) (abstract, col. 1, lines 6-12, and Figure 1).  The cut piles (b) provide the mat or rug with non-slip properties when installed upon a carpeted surface (col. 1, line 60-col. 2, line 3).  The cut piles (b) have a pile height of 2-20 mm (abstract and Figure 1). 
Additionally, Boldrini discloses a removable car floor mat for inhibiting slippage on a carpeted surface in an automobile or other vehicle (abstract). The floor mat 5 comprises (a) a pile fabric 6 on an upper surface of the floor mat 5, (b) a backing 1 having pile loops 4 extending outwardly from the lower surface of the floor mat 5, wherein said loops 4 are adapted for repeated engagement and disengagement with the carpeted surface of the vehicle, and (c) a bonding layer 8 for affixing the backing 1 to the pile fabric 6 (abstract, section [0037], and Figures 2 and 3). The backing 1 preferably comprises a warp knitted textile fabric (section [0034]).  In one embodiment, said textile fabric of the backing 1 (without pile loops 4) has a thickness of 0.2-2 mm (section [0045]). 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a total backing layer thickness of about 2.2-22 mm (i.e., pile length of 2-20 mm and warp knit textile backing of 0.2-2 mm), as taught by the combination of Katoh and Boldrini.  An optimized thickness of the backing layer could be determined within the range of 2.2-22 mm depending on the desired quality, cost, and overall weight and thickness for an intended use of the floor mat.  Such a modification of Imaizumi would have yielded predictable results to the skilled artisan (e.g., providing the desired quality, cost, and overall weight and thickness, for an intended use).  Thus, absent a showing of unexpected results achieved therefrom or other evidence of non-obviousness, exception (b) is held to be obvious over the cited prior art.  
Regarding exception (c), Imaizumi teaches a preferred monofilament denier of 100 or more.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to decrease the denier size to the ranges claimed (15-80 for claim 1 or 2-20 for claim 2) in order to produce a pile fabric having the desired softness, pile density, and non-slip property when installed upon the vehicle floor carpet.  For example, Boldrini teaches the type of yarns, fabric density, yarn count (e.g., denier), weight, loop height, etc. of the backing 1 are selected to achieve optimal grip and anti-slip properties (section [0042]). The number of loops per cm in the warp direction is preferably 10-30 (section [0057]). The denier of the textile fabric yarns is in the range of 17-235 dtex (about 15-212 denier), preferably 17-78 dtex (about 15-70 denier) (section [0060]).  
Additionally, Whitesell discloses a textile structure comprising a backing layer have pile fibers of a first denier and pile fibers of a second different denier (abstract).  Said textile structure is suitable for an accessory floor mat of a motor vehicle, wherein said pile backing provides increased slip/slide frictional resistance between the floor mat and an underlying carpet (sections [0002] and [0008]).  Figures 1-3 show non-looped, cut piles for said backing layer.  The first fibers may have a denier of 2-40, while the second fibers may have a denier of 30-500 (section [0011]).  
Hence, it would have been obvious to the skilled artisan to decrease the denier of the Imaizumi filaments to a range disclosed by Boldrini and/or Whitesell since such deniers are known to be suitable in pile fabrics intended for floor mat backings to provide frictional resistance.  Such a modification would have yielded predictable results to the skilled artisan (e.g., desired softness, pile density, and non-slip property when installed upon the vehicle floor carpet).  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of non-obviousness, exception (c) is held to be obvious over the cited prior art.  
Regarding exception (d), as set forth above, Imaizumi exemplifies a cut pile density (i.e., applicant’s individual threads per square inch)  of about 160 individual threads/in2, which is within the range recited by claim 1 (i.e., 144-216 threads/in2).  However, with respect to claim 2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select increase a pile density to a range of 450-625 piles/in2 for an intended use.  As noted above, Boldrini teaches the weave density and yarn denier, both of which would necessarily affect the pile density of the fabric, are selected to achieve optimal grip and anti-slip properties (section [0042]).  Note a decrease in yarn denier and increase of weave density would necessarily result in an increase in pile density.  Such a modification would have yielded predictable results to the skilled artisan (e.g., plusher pile backing with an increase in potential non-slip properties due to the increase number of piles).  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of non-obviousness, exception (d) is held to be obvious over the cited prior art.  
Regarding exception (e), although the cited prior art does not explicitly teach the claimed static coefficient of friction property, it is reasonable to presume that said property limitation would obviously be met by the Imaizumi invention having the modified backing thickness, fiber denier, and pile density as taught by Katoh, Boldrini, and Whitesell.  Support for said presumption is found in the use of a like cut pile warp-knit backing materials having a like thickness, denier, and pile density used to produce a like vehicle floor mat.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present.  The burden is shifted to applicant to show otherwise.  Therefore, exception (e) is rejected as being obvious over the cited prior art. 
In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the type of yarns, fabric density, yarn count (e.g., denier), weight, loop height, etc. of the warp knit backing to achieve optimal grip and anti-slip properties (e.g., static coefficient of friction) for a specific floor mat application, as taught by Boldrini.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 205 USPQ 215.  Therefore, exception (e) and claims 1 and 2 are rejected as being obvious over the cited prior art.  
Claims 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0089465 issued to Imaizumi in view of US 5,380,574 issued to Katoh et al., EP 1731361 issued to Boldrini, and US 2012/0321877 issued to Whitesell et al. 
	         Regarding new claims 5-12, which limit 60%, 70%, 80%, or 90% or more of the knit loops of claims 1 and 2 to being cut or sheared, as set forth above, Imaizumi teaches the cut piles are formed by mechanically cutting each knit loop pile (i.e., 100% of loops are cut) near the top thereof (abstract, section [0029], and Figure 4).  Hence, claims 5-12 are rejected along with parent claims 1 and 2 over the cited prior art.  
Regarding claim 13, as set forth above, Boldrini and Whitesell teach preferred fiber deniers ranges of 15-70, 2-40, and 30-500, all of which encompass or overlap with applicant’s claimed range of 20-50 denier.  Hence, as with exception (c) above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to decrease Imaizumi’s preferred denier size to the range claimed in order to produce a pile fabric having the desired softness, pile density, and non-slip property when installed upon the vehicle floor carpet.  Such a modification would have yielded predictable results to the skilled artisan (e.g., desired softness, pile density, and non-slip property when installed upon the vehicle floor carpet).  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of non-obviousness, claim 13 is held to be obvious over the cited prior art.


Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but they are not persuasive.  
Applicant traverses the prior art rejection of the claims by arguing the Katoh reference’s teaching of a pile height of 2-20 mm is not a teaching or suggestion of the claimed backing layer thickness and the rejection is based upon impermissible hindsight (Amendment, page 7, 3rd paragraph – paragraph spanning pages 7-8).  In response, the rejection of applicant’s backing layer thickness (i.e., exception (b) above) was not based upon just Katoh’s teaching of pile height but also Boldrini’s teaching of backing 1 having a thickness of 0.2-2 mm.  The combined teaching of Katoh’s pile height and Boldrini’s backing thickness (i.e., without pile) suggests to a skilled artisan a total backing thickness of 2.2-22 mm, which encompasses applicant’s claimed ranges.  (The above rejection has been edited to clarify this point.)  Thus, the rejection is not based upon impermissible hindsight but rather the explicit teachings of the prior art.   
Additionally, applicant argues the Boldrini reference requires the pile on the backside of the floor mat to be in loop form for engagement with an underlying carpet (Amendment, page 8, 1st paragraph).  As such, applicant asserts one cannot extrapolate the thickness of the backing 1 and insert it into the Imaizumi reference, which employs cut loops, without out hindsight reconstruction (Amendment, page 8, 1st paragraph).  The examiner respectfully disagrees since Boldrini’s teaching of backing 1 thickness is directed to the warp knit ground fabric and does not include the pile thickness.  As such, the state of the pile – cut or loop – is not really relevant to the thickness of the warp knit backing and a skilled artisan would have a reasonable expectation of success of employing a warp knit backing having Boldrini’s thickness as the Imaizumi warp knit fabric.  
Applicant also argues the denier range taught by Boldrini would not be relied upon to modify the Imaizumi reference since, as set forth above, Boldrini requires loop pile in opposition to Imaizumi’s cut pile (Amendment, page 8, 2nd paragraph).  Applicant argues such a modification of the primary reference of Imaizumi would render the invention unsatisfactory for its intended purpose (Amendment, page 8, 3rd paragraph).  These arguments are found unpersuasive since Imaizumi recognizes problems with the loop pile non-slip floor mats of the prior art and improves upon said loop pile with randomly oriented cut pile (sections [0002]-[0004], [0006], and [0007]).  There is nothing on record evidencing that modification of the denier of Imaizumi’s cut pile with the denier of Boldrini’s pile would render Imaizumi’s unsatisfactory for providing a non-slip property to the backside of a floor mat.  The structure of cut pile and loop pile are not dependent upon or limited by a denier of the pile yarn. 
Applicant traverses the rejection based upon the Whitesell reference by arguing the proportions of Figure 1 would necessitate the thickness of “backing layer 100” be greater than 10 mm (i.e., the minimum thickness of pile fibers 160 and 170) (Amendment, page 9, 1st paragraph – page 10, 1st paragraph).  This argument is found unpersuasive for three reasons. 
First, Whitesell does not disclose that the drawings are to scale.  MPEP 2125, II, states “proportions of features in a drawing are not evidence of actual proportions when drawings are not to scale.”  When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000).  
Second, reference number 100 of Whitesell’s Figure 1 does not correspond to applicant’s claimed backing layer.  Rather reference number 100 is descriptive of the planar textile structure comprising an upper layer 110 of face yarns 112 tufted into a primary backing 120, a latex binding layer 130, and an adhesive layer 140 for bonding a secondary backing 150 comprising pile yarns 160 and 170 (sections [0019]-[0023]).  Whitesell’s secondary backing 150 corresponds to applicant’s backing layer.  
Third, and most importantly, the obviousness rejection of applicant’s claimed backing layer thickness (i.e., exception (b)) does not rely upon the teachings of Whitesell, but rather only the teachings of Katoh and Boldrini.  Hence, applicant’s argument is improper, incorrect, and irrelevant.  
Applicant argues the claimed static coefficient of friction properties are unexpected features of the invention achieved by the combination of other claimed features (Amendment, page 6, 4th and 5th paragraph and page 10, 2nd paragraph).  Applicant asserts, since the prior art fails to teach or suggest the claimed features as traversed above, the combined references cannot be presumed to possess the claimed frictional properties (Amendment, paragraph spanning pages 10-11 – page 11, 1st paragraph). In response, applicant’s traversal of the combination of prior art has not been found persuasive for the reasons of record.  Additionally, there is nothing on record establishing the claimed frictional properties as unexpected and significant.  “Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected.” In re Merck & Co., 231 USPQ 375.   Therefore, applicant’s arguments are found unpersuasive and the above rejections stand.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Cheryl Juska/Primary Examiner
Art Unit 1789
November 1, 2022